DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US 10,838,305.
The instant application is drawn to an extreme ultraviolet (EUV) mask, comprising: a multilayer Mo/Si stack comprising alternating Mo and Si layers disposed over a first major surface of a mask substrate; a capping layer made of ruthenium (Ru) disposed over the multilayer Mo/Si stack; and an 
The relied upon prior art teaches a method of making a mask includes computing a mask volume correction matrix for a given mask layout to be used to perform a lithography process.  The mask volume correction matrix represents a diffraction field for a predetermined thickness of a material of the mask.  A simulated mask pattern is computed by applying the mask volume correction matrix to the given mask layout.  The simulated mask pattern is provided to a mask making tool.
FIG. 4 schematically illustrates the reference points for computing 3D diffraction fields for an EUV mask according to some embodiments of the disclosure.  In an embodiment, an EUV mask includes an ultra-low thermal expansion material (ULE) substrate 410; a multilayer stack of molybdenum thin films 412M and silicon thin films 412S which reflects the EUV from the mask; a capping layer 415 formed, for example, of a material such as ruthenium; and a 2-layer absorber layer including a TaBN layer 420 and a TaBO layer 425.  The EUV mask illustrated in FIG. 4 includes a line pattern with a width (i.e., CD) of a and a pitch (i.e., spacing between neighboring lines) of P1.  Radiation R is used for illuminating the pattern which reflects the radiation R on to the wafer.  A plane Rx spaced at z=Z1 nm from the topmost surface of the TaBO layer 425 defines the reference plane.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., US 9,436,078.
The instant application is drawn to an extreme ultraviolet (EUV) mask, comprising: a multilayer Mo/Si stack comprising alternating Mo and Si layers disposed over a first major surface of a mask substrate; a capping layer made of ruthenium (Ru) disposed over the multilayer Mo/Si stack; and an absorber layer on the capping layer, wherein the EUV mask includes a circuit pattern area and a particle attractive area, and the capping layer is exposed at bottoms of patterns in the particle attractive area.
The relied upon prior art teaches methods for creating a EUV photolithography mask with a thinner highly EUV absorbing absorber layer and the resulting device are disclosed.  Embodiments include forming a multilayer reflector (MLR); forming first and second layers of a first EUV absorbing material over the MLR, the second layer being between the first layer and the MLR; and implanting the first layer with particles of a second EUV absorbing material, wherein the first EUV absorbing material is etchable and has a lower EUV absorption coefficient than the second EUV absorbing material, and wherein the implanted particles are substantially separated from each other.
FIG. 1A is a cross sectional diagram of an EUV photomask.  Diagram 100 illustrates a portion of an example EUV photomask including a multilayer reflector (MLR) stack 101 of alternate layers of molybdenum and silicon material, a ruthenium (Ru) capping layer 103, layer 105 including EUV absorber material, and antireflective coating (ARC) layer 107.  An EUV beam 109 is at angle 111 of six degrees (6.degree.) that causes reflective beams 113 to reflect from effective reflection plane 115.  However, the off-axis illumination of the EUV beam 109 can cause a shadowing effect due to the thickness of the layers 105 and 107.  For example, there can be a shadowing at the capping layer 103 as the EUV beam 109 passes by the ARC layer 107 at contact point 117.  A lower profile of the combined thickness of the layers 105 and 107 could provide for less interference with illumination of the EUV beam 109 onto the upper surface of the Ru cap 103 and the reflective reflection plane 115.  Even in a scenario where there is no ARC layer, the contact point 117 may be at the upper surface of the absorber layer 105.  However, as in diagram 150 of FIG. 1B, in order to maintain the EUV reflectance 151 at or below 2%, the thickness 153 of a typical tantalum (Ta) based absorber layer is about 50 nm to 60 nm.  Tantalum nitride (TaN) or tantalum boron nitride (TaBN) are the industry standard for EUV photomask absorber layers for their etch compatibility even though Ta-based materials have only a moderate EUV absorption coefficient.  Although other materials such as nickel, cobalt, sliver, etc. with high EUV absorption coefficients may be used to achieve a thinner absorbing layer 105, such materials cannot be etched away during the fabrication process of an IC device without affecting/damaging adjacent layers, e.g., the MLR stack 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737